326 S.W.3d 120 (2010)
STATE of Missouri, Respondent,
v.
Webber Douglas GILMER, Appellant.
No. WD 70446.
Missouri Court of Appeals, Western District.
October 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 7, 2010.
Susan L. Hogan, Esq., for appellant.
Shaun J. Mackelprang, Esq., and John W. Granthan, Esq., Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH, Judge, CHARLES E. ATWELL, Special Judge.

ORDER
PER CURIAM.
Webber Gilmer appeals his conviction for first-degree murder and armed criminal action. Gilmer contends the circuit court erred in failing to submit a self-defense instruction to the jury. For reasons explained in a Memorandum provided to the parties, we affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).